DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed on May 21, 2021 cancelled claims 7 and 16.  Claims 1, 5, 8, 10, 14, 17, and 19-20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-6, 8-15, and 17-20.
 

Claim Rejections - 35 USC § 112
The amendment filed on May 21, 2021 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 5-6, 8-9, 14-15, 17-18, and 20 raised in the Office Action dated February 26, 2021.  Thus, the rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-6, 8-15, and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is the prior art of Boerschinger et al. (PGPUB: 2018/0032521), Mark et al. (PGPUB: 2017/0177318), and Sokolov (US Patent: 8,918,387)
The prior art of Boerschinger et al. (PGPUB: 2018/0032521) discloses: 

wherein obtaining the feature data of the historical applications and the candidate applications comprises: obtaining a type of the application; obtaining text description information and recognizing a thematic/topic term of the application from the recognized text description and segmenting the recognized text description information into at least one description/subtopic term for the application  and using the type of the application, the thematic/topic term of the application, and the at least one description term of the application as the feature data (see at least paragraph 22 and 24-25);
training a model to determine weights to associate with each feature, establishing vectors of the features of the query and the features of the applications; and determining a relevancy/similarity/relatedness score (see at least paragraph 25);
determining that the score exceeds a threshold, creating a query-application pair and storing the query-application pairs in a query-application index (see at least paragraphs 26 and 47);

Boerschinger does not disclose:
the candidate applications including common applications and at least one of promotional applications or advertising applications to be recommended;
recognizing a thematic term of the application from the recognized text description information using a thematic model;
The prior art of Mark et al. (PGPUB: 2017/0177318) discloses that it is well known for an app store to have both common apps and promotional/advertisement/sponsored apps in at least figure 1 and paragraphs 59-60 and 118.
The prior art of Sokolov (US Patent: 8,918,387) discloses recognizing a thematic/topic term of the application from the recognized text description information using a thematic model namely a latent Dirichlet allocation model in at least column 9, lines 9-30)
However, the examiner has been unable to find prior art that would be obvious to combine with the identified prior art and discloses:
training, by the at least one processor, the feature data according to a mining model;

determining, by the at least one processor, one or more applications from the plurality of candidate applications according to the recommendation terms in the application database and the current search term.
As such, claims 1-6, 8-15, and 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Clark et al. (United States Patent Number: US 8,954,413) teaches using search analysis to profile a user (see abstract)
	b. 	Qin et al. (United States Patent Application Publication Number: US
2015/0278376) teaches providing a search query result based on modeling a user's historical information (see abstract and Figure 1)
	C. 	Kapoor et al. (United States Patent Application Publication Number:
US 2018/0107742) teaches using a machine learning model to determine search recommendations based on user information (see abstract)
	d.	Goronzy et al. (United States Patent Application Publication Number: US 2006/0156326) teaches methods to create a user profile based on applications used and to specify a suggestion for a next selection to a user (see title and abstract) 
Mehta et al. (United States Patent Application Publication Number: US 2011/0320307) teaches providing application recommendations based on context like location (see abstract) 
	f.	Holenstein et al. (United States Patent Application Publication Number: US 2012/0271805) teaches predictively suggesting websites based on a website a user has currently navigated to (see abstract and Figures 5-6) 
	g.	Liu et al. (United States Patent Application Publication Number: US 2013/0030954) teaches selecting apps to display in a user’s app store interface based on other users’ trained history with the applications (see abstract and Figure 1) 
	h.	Christmas et al. (United States Patent Application Publication Number: US 2015/0050633) displaying relevant apps based on a user’s search (see abstract and paragraphs 0048-0049)
	i.	Huang et al. (United States Patent Application Publication Number: US 2015/0293978) teaches receiving a search query and displaying recommended content items based on that search query (see abstract and Figures 1-2)
	j.	Kuralenok (World Intellectual Property Organization WO 2015/181591) teaches a method and system for recommending an application to a user (see title and abstract) 
	j.	Gupta et al. (United States Patent Application Publication Number: US 2016/0188671) teaches a method and system for recommending applications to users (see title and Figures 4B-4C). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621